            Case 2:17-cv-02742-RFB-BNW Document 125 Filed 06/20/19 Page 1 of 4



 1     J. Stephen Peek
       Nevada Bar No. 1758
 2     HOLLAND & HART LLP
       9555 Hillwood Drive, 2nd Floor
 3     Las Vegas, NV 89134
       Phone: (702) 222-2544
 4     Fax: (702) 669-4650
       speek@hollandhart.com
 5     raloosvelt@hollandhart.com

 6     Brett L. Foster (pro hac vice admission)
       Tamara L. Kapaloski (pro hac vice admission)
 7     DORSEY & WHITNEY LLP
       111 S. Main Street Suite 2100
 8     Salt Lake City, UT 84111-2176
       Telephone: (801) 933-7360
 9     Facsimile: (801) 933-7373
       foster.brett@dorsey.com
10     kapaloski.tammy@dorsey.com

11     Attorneys for Plaintiff Snap Lock Industries, Inc.

12                                    UNITED STATES DISTRICT COURT
                                           DISTRICT OF NEVADA
13

14      SNAP LOCK INDUSTRIES, INC.,                           Case No. 2:17-cv-02742-RFB-BNW

15                       Plaintiff,                           JOINT STIPULATED MOTION TO STAY
                                                              CASE DEADLINES PENDING
16              vs.                                           SETTLEMENT DISCUSSIONS AND
                                                              [PROPOSED] ORDER
17      SWISSTRAX CORPORATION,
                                                              (THIRD REQUEST)
18                       Defendant.
19

20            Plaintiff Snap Lock Industries, Inc. (“Snap Lock”) and Defendant Swisstrax Corporation
21   (“Swisstrax”) (collectively, “Parties”), through their undersigned counsel, hereby respectfully jointly
22   submit this Joint Stipulated Motion to Stay Case Deadlines Pending Settlement Discussions, and state
23   as follows:
24            1.        On March 8, 2017, the Parties filed a Joint Stipulated Motion to Stay Case Deadlines
25   Pending Settlement Discussions (the “Stay Motion”) (ECF No. 116), advising the Court that the Parties
26   have agreed to engage in a settlement conference or mediation in an attempt to resolve this dispute,
27   and that they anticipated that the conference or mediation would be completed by May 6, 2019. The
28


     4852-8165-9528\1
            Case 2:17-cv-02742-RFB-BNW Document 125 Filed 06/20/19 Page 2 of 4



 1   Parties requested that the Court stay all case deadlines until after the settlement conference or mediation

 2   in order to preserve resources of the Court and the Parties in the event that the settlement negotiations

 3   dispose of the dispute.

 4            2.        On March 14, 2019, the Court entered an order granting the Stay Motion. See ECF No.

 5   119.

 6            3.        Although the Parties subsequently agreed on a mediator, they were not able to secure a

 7   mediation date prior to the May 6, 2019, deadline, as previously contemplated. As a result, on March

 8   27, 2019, the parties filed their Joint Stipulated Motion to Stay Case Deadlines Pending Mediation

 9   (“Second Stay Motion”). See ECF No. 121.

10            4.        On April 1, 2019, the Court entered an order granting the Second Stay Motion, and

11   scheduled a status check for June 25, 2019, at 9:00 a.m. See ECF No. 123.

12            5.        On June 7, 2019, the Parties participated in a mediation before the Honorable Judge Pro

13   (Ret.) in Las Vegas, Nevada. Although the Parties were unable to resolve their dispute during the June

14   7 mediation, settlement discussions are ongoing and the Parties are currently actively involved in

15   attempting to resolve the dispute.

16            6.        As such, the Parties respectfully request that the stay of case deadlines be extended to

17   the week of July 29, 2019, or to the Court’s earliest convenience after that time, to allow the Parties to

18   dedicate their efforts to the potential settlement of this dispute. The Parties also request that the June

19   25, 2019, status check be taken off calendar and rescheduled to the week of July 29, 2019, or to the

20   Court’s earliest convenience after that time. The Parties submit that this request will preserve judicial

21   and party resources in the event that settlement negotiations dispose of the case.

22            7.        The Parties do not currently have a trial date.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                            2
     4852-8165-9528\1
            Case 2:17-cv-02742-RFB-BNW Document 125 Filed 06/20/19 Page 3 of 4



 1            8.        Good cause exists for this request. Staying the case deadlines will preserve the

 2   resources of both the Court and the Parties in the event that the ongoing settlement negotiations dispose

 3   of this dispute. The Parties are not seeking the extensions for purposes of undue delay.

 4

 5            Dated this 20th day of June, 2019.

 6
      DORSEY & WHITNEY LLP                                  DICKINSON WRIGHT PLLC
 7
      /s/ Tamara L. Kapaloskika;jfdlkajdklfajdl             /s/ Steven A. Caloiarodlka;jfdlkajdklfajdl
 8    Brett L. Foster                                       John L. Krieger
      Tamara L. Kapaloski                                   Steven A. Caloiaro
 9    Dorsey & Whitney, LLP                                 Christian T. Spaulding
      111 South Main Street, Suite 2100                     8363 West Sunset Road, Suite 200
10    Salt Lake City, UT 84111-2176                         Las Vegas, NV 89113
      Email: foster.brett@dorsey.com                        Email: jkriger@dickinson-wright.com
11    Email: kapaloski.tammy@dorsey.com                     Email: scaloiaro@dickinson-wright.com
                                                            Email: cspaulding@dickinson-wright.com
12

13     IT IS SO ORDERED.
       IT IS FURTHER ORDERED that the status check currently set for June 25, 2019 is
14
                                         IT IS29,
     VACATED and CONTINUED to 9:00 a.m. July   SO2019.
                                                  ORDERED:
15

16                                                    ____________________________________
                                                      Hon. Brenda Weksler
17                                                    United States Magistrate Judge
                                                              June 20, 2019
                                                      DATED: ____________________________
18

19

20

21

22

23

24

25

26

27

28

                                                        3
     4852-8165-9528\1
            Case 2:17-cv-02742-RFB-BNW Document 125 Filed 06/20/19 Page 4 of 4



 1                                       CERTIFICATE OF SERVICE

 2            I hereby certify that on the 20th day of June, 2019, the foregoing JOINT STIPULATED

 3   MOTION TO STAY CASE DEADLINES PENDING SETTLEMENT DISCUSSIONS

 4   [PROPOSED] ORDER was served via e-mail upon the following:

 5
              J. Stephen Peek
 6            Nevada Bar No. 1758
 7            HOLLAND & HART LLP
              9555 Hillwood Drive, 2nd Floor
 8            Las Vegas, NV 89134
              Phone: (702) 222-2544
 9            Fax: (702) 669-4650
              speek@hollandhart.com
10

11            Attorneys for Plaintiff Snap Lock Industries, Inc.

12            John L. Krieger
              Steven A. Caloiaro
13            Christian T. Spaulding
              DICKINSON WRIGHT PLLC
14            8363 West Sunset Road, Suite 200
15            Las Vegas, NV 89113-2210
              jkrieger@dickinson-wright.com
16            scaloiaro@dickinsonwright.com
              cspaulding@ dickinsonwright.com
17

18            Attorneys for Defendant Swisstrax Corporation
19

20
                                                             /s/ Tamara L. Kapaloski
21

22

23

24

25

26

27

28

                                                         4
     4852-8165-9528\1
